DETAILED ACTION
This final Office action is responsive to amendments filed August 31st, 2022. Claims 1 and 3-9 have been amended. Claim 2 has been cancelled. Claims 10-14 have been added. Claims 1 and 3-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending Specification objections.
Applicant’s amendments have been fully considered, and overcome the previously pending claim objections.
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 102 rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by making it possible to reduce the time for a vendor who performs maintenance to wait because the notification message includes the recommended time for which maintenance of the fuel cell system is recommended to be executed (with reference to the PEG 2019). These features are do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-9, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 8, filed 8/31/22, with respect to the Specification have been fully considered and are persuasive.  The objection of 5/10/22 has been withdrawn. 
Applicant’s arguments, see page 8, filed 8/31/22, with respect to claims 3 and 8 have been fully considered and are persuasive.  The objection of 5/10/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 8/31/22 have been fully considered but they are not persuasive. 
On pages 8-10 of the provided remarks, Applicant argues that the amended claim limitations present statutory subject matter. Beginning on page 9, Applicant argues that “the claimed subject matter does not recite a mental process that can be performed in the human mind, or by a human using a pen and paper.” Examiner respectfully disagrees and asserts that the amended limitation regarding “determining, based on the at least one of (i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system, a recommended time for which maintenance of the fuel cell system is recommended to be executed” is recited at such a high-level of generality that the “(i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system” can be performed as a simple observation of the human mind. Additionally, the determination of a recommended time for which maintenance of the fuel cell system is recommended to be executed can also be performed as a simply evaluation of the human mind based on the observed start/stop time. Therefore, the claims recite the abstract idea of mental process. Applicant’s arguments are not persuasive.
Continuing on pages 9-10, Applicant argues “the claimed subject matter subject matter recites limitations directed to improvements to the field of equipment management, and embodiments implementing the claimed subject matter make it possible to reduce the time for a vendor who performs maintenance to wait because the notification message includes the recommended time for which maintenance of the fuel cell system is recommended to be executed, and therefore the maintenance of the fuel cell system can be performed efficiently.” Examiner respectfully disagrees and asserts that the transmission of a notification message does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “fuel cell system” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). The claimed “an equipment management apparatus, from a fuel cell system; a predetermined terminal; a receiver; a transmitter” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). Therefore, the 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive. 
Applicant's arguments regarding claim rejections under 35 USC 102 and 35 USC 103 filed 8/31/22 have been fully considered but they are not persuasive. 
On pages 10-13 of the provided remarks, Applicant argues that the amended claim limitations overcome the previous 35 USC 102(a)(1) rejection of claims 1-2, 4-6, and 9 as well as the previous 35 USC 103 rejection of claims 3, 7, and 8. Beginning with the previous 35 USC 102(a)(1) rejection, Applicant argues on page 11 of the provided remarks that primary reference Tajima “does not disclose that operation status includes “at least one of an information element indicating a start timing of a start state of the fuel cell system and an information element indicating a start timing of a stopping operation state of the fuel cell system” recited in claim 1.” To clarify, Examiner asserts that amended claim 1 recites, “indicating a start timing of a start state of the fuel cell system or an information element indicating a start timing of a stopping operation state of the fuel cell system”. Examiner cites Edlund (U.S 2004/0247961 A1) to disclose the amended information element limitation.  
Continuing on pages 11-12 of the provided remarks, Applicant argues that Tajima does not disclose the amended limitation “transmitting, by the equipment management apparatus, to a predetermined terminal, a notification message indicating the recommended time determined by the equipment management apparatus”. Specifically, on page 12, Applicant argues “in the applied reference of Tajima, the maintenance information is transmitted to the maintenance terminal 26, and the maintenance terminal 26 estimates the time required for the maintenance based on the maintenance information. Thus, it would be understood by one of ordinary skill in the art that the maintenance information, which is transmitted to the terminal 26, does not indicate a time required for the maintenance.” Examiner asserts that while the maintenance terminal estimates the time required for the maintenance based on the maintenance information, it also per Paragraph 0066 informs the user of the date and time in which maintenance is to be performed. The communication between the maintenance terminal and the user terminal is analogous to the claimed apparatus and predetermined terminal. 

Claim Objections
Claim 12 objected to because of the following informalities:  the limitation beginning "the controller is further" recites "recommended to be executed, and, and" which is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 9 (apparatus), and dependent claims 3-8 and 10-14, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 9 is directed to an apparatus (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward an equipment management method, comprising: receiving, by an equipment management apparatus, from a fuel cell system, a state message including an information element indicating a state of the fuel cell system, the information element indicating at least one of (i) a start time of a start state of the fuel cell system or (ii) a start time of a stop operation state of the fuel cell system; determining, by the equipment management apparatus based on the at least one of (i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system, a recommended time for which maintenance of the fuel cell system is recommended to be executed; and transmitting, by the equipment management apparatus, to a predetermined terminal, a notification message indicating the recommended time determined by the equipment management apparatus (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are managing equipment by determining, based on either the start time of the start or stop operation state of a fuel cell system, a recommended time to perform maintenance of a fuel cell system, which is a function of the human mind in the form of observation, judgement, and evaluation. The Applicant’s claimed limitations are managing equipment by determining a recommended time to perform maintenance of a fuel cell system, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 3-8 and 10-14 further narrow the abstract idea and are directed to further determining the recommended time based on the state message including various information such as type of stop operation; type of operation state; temperature environment; abnormal parts of the fuel cell system; installation time of the fuel cell system; and estimating the temperature of the fuel cell system. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, a state message including an information element indicating a state of the fuel cell system, the information element indicating at least one of (i) a start time of a start state of the fuel cell system or (ii) a start time of a stop operation state of the fuel cell system; transmitting, a notification message indicating the recommended time determined by the equipment management apparatus” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “an equipment management apparatus, from a fuel cell system; a predetermined terminal; a receiver; a controller; a transmitter” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 3-8 and 10-14 further narrow the abstract idea and dependent claims 3, 4, and 6 additionally recite “receiving the state message including an information element indicating a type of stop operation in which the fuel cell system is stopped; receiving the state message including an information element indicating a type of an operation state of the fuel cell system at a time point at which an abnormality of the fuel cell system occurs; receiving the state message including an information element indicating an abnormal part of the fuel cell system in which an abnormality of the fuel cell system occurs” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “fuel cell system” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “an equipment management apparatus, from a fuel cell system; a predetermined terminal; a receiver; a controller; a transmitter” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1, 3-8, and 10; and apparatus claim 9 & 11-14 recite “an equipment management apparatus, from a fuel cell system; a predetermined terminal; a receiver; a controller; a transmitter”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0035 and 0047 and Figures 1-3. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, a state message including an information element indicating a state of the fuel cell system, the information element indicating at least one of (i) a start time of a start state of the fuel cell system or (ii) a start time of a stop operation state of the fuel cell system; transmitting, a notification message indicating the recommended time determined by the equipment management apparatus” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 3-8 and 10-14 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3, 4, and 6 additionally recite “receiving the state message including an information element indicating a type of stop operation in which the fuel cell system is stopped; receiving the state message including an information element indicating a type of an operation state of the fuel cell system at a time point at which an abnormality of the fuel cell system occurs; receiving the state message including an information element indicating an abnormal part of the fuel cell system in which an abnormality of the fuel cell system occurs” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “fuel cell system” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (U.S 2002/0192516 A1) in view of Edlund (U.S 2004/0247961 A1).
Claim 1
Regarding Claim 1, Tajima discloses the following:
An equipment management method comprising [see at least Paragraph 0002 for reference to the invention relating to a distributed-type power generation system and a maintenance system and maintenance method utilizing the distributed-type power generation system; Paragraph 0021 for reference to the maintenance method watching or monitoring the operation status of each distributed power generation system which has a generator]  
receiving, at an equipment management apparatus, from a fuel cell system, a state message including an information element indicating a state of the fuel cell system [see at least Paragraph 0035 for reference to the managing apparatus successively acquiring the operation status of each distributed power generation system and diagnoses the status; Paragraph 0040 for reference to the communication unit transmitting the operation status of the fuel cell system to the managing apparatus; Paragraph 0048 for reference to the diagnosis table which displays the operation status of the distributed power system; Paragraph 0052 for reference to the operation status acquiring unit successively acquiring the operation status of each distributed power generation system; Figure 5 and related text regarding the managing apparatus containing item 72 ‘operation status acquiring unit’] 
transmitting, by the equipment management apparatus, to a predetermined terminal, a notification message indicating a recommended time determined by the equipment management apparatus [see at least Paragraph 0035 for reference to the managing apparatus requesting the maintenance company to perform the maintenance in accordance with the degree of seriousness of necessary maintenance or the user by notifying the user terminal; Paragraph 0050 for reference to the maintenance information table including a column for parties to be notified; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
While Tajima discloses the limitations above, it does not disclose the information element indicating at least one of (i) a start time of a start state of the fuel cell system or (ii) a start time of a stop operation state of the fuel cell system or determining, by the equipment management apparatus based on the at least one of (i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system, a recommended time for which maintenance of the fuel cell system is recommended to be executed. 
However, Edlund discloses the following:
the information element indicating at least one of (i) a start time of a start state of the fuel cell system or (ii) a start time of a stop operation state of the fuel cell system [see at least Paragraph 0058 for reference to the communication subsystem of the auxiliary fuel cell system sending signals in the form of notification signals responsive to the detection that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the notification signals containing data relating to the operation of the auxiliary fuel cell system, or a component thereof; Paragraph 0058 for reference to the notification signals include data corresponding to such factors as self-tests of the auxiliary fuel cell system, periods of idle and/or operating states, operational data during periods in which the auxiliary fuel cell system is in a current-producing operating state] 
determining, by the equipment management apparatus based on the at least one of (i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system, a recommended time for which maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0058 for reference to the communication subsystem of the auxiliary fuel cell system sending signals in the form of notification signals responsive to the detection that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the notification signal issued by the communication subsystem of the auxiliary fuel cell system containing diagnostic information for predicting need for services and maintenance, advance notice that consumables (e.g., fuel, absorbents, filters, etc.) need replacing, etc.] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the state message of Tajima to include the information element and determination based on the information element of Edlund. Doing so would improve cooperation between the primary power source and the auxiliary fuel cell system, as stated by Edlund (Paragraph 0059). 
Claim 4
While the combination of Tajima and Edlund disclose the limitations above, regarding Claim 4, Tajima discloses the following:
receiving of the state message includes receiving the state message including an information element indicating a type of an operation state of the fuel cell system at a time point at which an abnormality of the fuel cell system occurs, and the determining the recommended time includes determining the recommended time based on the type of the operation state [see at least Paragraph 0035 for reference to the managing apparatus successively acquiring the operation status of each distributed power generation system and diagnoses the status; Paragraph 0048 for reference to the diagnosis table which displays the operation status of the distributed power system including process values; Paragraph 0050 for reference to the maintenance information table storing the diagnosis IDs and the information of the necessary maintenance corresponding to each diagnosis; Paragraph 0052 for reference to the operation status acquiring unit successively acquiring the operation status of each distributed power generation system; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Figure 6 and related text regarding item 80 ‘diagnosis table’; Figure 7 and related text regarding item 82 ‘maintenance information table’]  
Claim 5
While the combination of Tajima and Edlund disclose the limitations above, regarding Claim 5, Tajima discloses the following:
determining the recommended time includes determining the recommended time based on a temperature environment of the fuel cell system at a time point at which an abnormality of the fuel cell system occurs [see at least Paragraph 0040 for reference to the communication unit transmitting the operation status of the fuel system including the temperature of the fuel cell; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information] 
Claim 6
While the combination of Tajima and Edlund disclose the limitations above, regarding Claim 6, Tajima discloses the following: 
receiving of the state message includes receiving the state message including an information element indicating an abnormal part of the fuel cell system in which an abnormality of the fuel cell system occurs, and the determining the recommended time includes determining the recommended time based on the abnormal part [see at least Paragraph 0047 for reference to the maintenance information including the part in trouble or in failure; Paragraph 0050 for reference to the maintenance information table including a column for parts needed to be maintained; Paragraph 0054 for reference to information transmitted to the user terminal including replacement of a part; Paragraph 0056 for reference to the part name being informed to the maintenance company when it is possible to specify the cause and the countermeasure of the trouble or the part needs to be maintained in requesting the company to perform the countermeasure of the trouble of the maintenance; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information and the parts/appliances necessary for the maintenance] 
Claim 9
Regarding Claim 9, Tajima discloses the following: 
An equipment management apparatus comprising [see at least Paragraph 0034 for reference to the managing apparatus which controls and manages the distributed power generation system; Figure 1 and related text regarding item 20 ‘Managing Apparatus’; Figure 5 and related text regarding the Managing Apparatus] 
a receiver configured to receive, from a fuel cell system, a state message including an information element indicating a state of the fuel cell system [see at least Paragraph 0035 for reference to the managing apparatus successively acquiring the operation status of each distributed power generation system and diagnoses the status; Paragraph 0040 for reference to the communication unit transmitting the operation status of the fuel cell system to the managing apparatus; Paragraph 0048 for reference to the diagnosis table which displays the operation status of the distributed power system; Paragraph 0052 for reference to the operation status acquiring unit successively acquiring the operation status of each distributed power generation system; Figure 5 and related text regarding the managing apparatus containing item 72 ‘operation status acquiring unit’; Examiner notes the ‘operation status acquiring unit’ as analogous to the ‘receiver’]
a controller configured to determine based on the at least one of (i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system [see at least Paragraph 0038 for reference to the control unit receiving user instruction’s from the user setting unit and controlling the respective portions of the fuel cell system according to the received instruction; Paragraph 0039 for reference to the control unit, based on instructions from the managing apparatus changing control parameters according to the remote instruction and controlling respective portions according to the changed parameters; Figure 2 and related text regarding item 32 ‘control unit’; Figure 3 and related text regarding the structure of the control unit] 
a transmitter configured to transmit a notification message indicating the recommended time determined by the controller [see at least Paragraph 0035 for reference to the managing apparatus requesting the maintenance company to perform the maintenance in accordance with the degree of seriousness of necessary maintenance or the user by notifying the user terminal; Paragraph 0050 for reference to the maintenance information table including a column for parties to be notified; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
While Tajima discloses the limitations above, it does not disclose the information element indicating at least one of (i) a start time of a start state of the fuel cell system or (ii) a start time of a stop operation state of the fuel cell system or a controller configured to determine based on the at least one of (i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system, a recommended time for which maintenance of the fuel cell system is recommended to be executed. 
However, Edlund discloses the following:
the information element indicating at least one of (i) a start time of a start state of the fuel cell system or (ii) a start time of a stop operation state of the fuel cell system [see at least Paragraph 0058 for reference to the communication subsystem of the auxiliary fuel cell system sending signals in the form of notification signals responsive to the detection that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the notification signals containing data relating to the operation of the auxiliary fuel cell system, or a component thereof; Paragraph 0058 for reference to the notification signals include data corresponding to such factors as self-tests of the auxiliary fuel cell system, periods of idle and/or operating states, operational data during periods in which the auxiliary fuel cell system is in a current-producing operating state] 
a controller configured to determine based on the at least one of (i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system, a recommended time for which maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0047 for reference to the source subsystem being in communication with a controller of the auxiliary fuel cell system and the controller directing the transition of the auxiliary fuel cell system to a current producing operating state responsive to detection by the source subsystem that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the communication subsystem of the auxiliary fuel cell system sending signals in the form of notification signals responsive to the detection that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the notification signal issued by the communication subsystem of the auxiliary fuel cell system containing diagnostic information for predicting need for services and maintenance, advance notice that consumables (e.g., fuel, absorbents, filters, etc.) need replacing, etc.] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the state message of Tajima to include the information element and determination based on the information element of Edlund. Doing so would improve cooperation between the primary power source and the auxiliary fuel cell system, as stated by Edlund (Paragraph 0059).
Claim 11
While the combination of Tajima and Edlund disclose the limitations above, regarding Claim 11, Tajima discloses the following:
the controller is further configured to determine a first recommended time for which the maintenance of the fuel cell system is recommended to be executed, and a second recommended time for which the maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0035 for reference to the managing apparatus requesting the maintenance company to perform the maintenance in accordance with the degree of seriousness of necessary maintenance or the user by notifying the user terminal; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
the second recommended time corresponding to the shutdown operation is later than the first recommended time corresponding to the normal stop operation [see at least Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed] 
While Tajima discloses the limitations above, it does not disclose the state message includes an information element indicating a type of stop operation in which the fuel cell system is stopped, the type of the stop operation includes a normal stop operation and a shutdown operation.
However, Edlund discloses the following:
the state message includes an information element indicating a type of stop operation in which the fuel cell system is stopped, the type of the stop operation includes a normal stop operation and a shutdown operation [see at least Paragraph 0024 for reference to the operating states of the primary power source including at least a power delivery operating state and an interrupted operating state; Paragraph 0031 for reference to the operating states of a fuel cell stack including at least a shutdown operating state and a current-producing operating state; Paragraph 0058 for reference to the communication subsystem of the auxiliary fuel cell system sending signals in the form of notification signals responsive to the detection that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the notification signals containing data relating to the operation of the auxiliary fuel cell system, or a component thereof; Paragraph 0058 for reference to the notification signals include data corresponding to such factors as self-tests of the auxiliary fuel cell system, periods of idle and/or operating states, operational data during periods in which the auxiliary fuel cell system is in a current-producing operating state]
the controller is further configured to determine corresponding to the normal stop operation, a first recommended time for which the maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0047 for reference to the source subsystem being in communication with a controller of the auxiliary fuel cell system and the controller directing the transition of the auxiliary fuel cell system to a current producing operating state responsive to detection by the source subsystem that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the communication subsystem of the auxiliary fuel cell system sending signals in the form of notification signals responsive to the detection that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the notification signal issued by the communication subsystem of the auxiliary fuel cell system containing diagnostic information for predicting need for services and maintenance, advance notice that consumables (e.g., fuel, absorbents, filters, etc.) need replacing, etc.]
corresponding to the shutdown operation, a second recommended time for which the maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0047 for reference to the source subsystem being in communication with a controller of the auxiliary fuel cell system and the controller directing the transition of the auxiliary fuel cell system to a current producing operating state responsive to detection by the source subsystem that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the communication subsystem of the auxiliary fuel cell system sending signals in the form of notification signals responsive to the detection that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the notification signal issued by the communication subsystem of the auxiliary fuel cell system containing diagnostic information for predicting need for services and maintenance, advance notice that consumables (e.g., fuel, absorbents, filters, etc.) need replacing, etc.]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the state message of Tajima to include the type of stop operation and determination of recommended time based on stop operation of Edlund. Doing so would provide a reliable power source for an energy-consuming system, as stated by Edlund (Paragraph 0082). 
Claim 12
While the combination of Tajima and Edlund disclose the limitations above, regarding Claim 12, Tajima discloses the following:
the state message includes an information element indicating a type of the operation state of the fuel cell system at a time point at which an abnormality of the fuel cell system occurs [see at least Paragraph 0035 for reference to the managing apparatus successively acquiring the operation status of each distributed power generation system and diagnoses the status; Paragraph 0040 for reference to the communication unit transmitting the operation status of the fuel cell system to the managing apparatus; Paragraph 0048 for reference to the diagnosis table which displays the operation status of the distributed power system; Paragraph 0052 for reference to the operation status acquiring unit successively acquiring the operation status of each distributed power generation system; Figure 5 and related text regarding the managing apparatus containing item 72 ‘operation status acquiring unit’]
the controller is further configured to determine, corresponding to the state, a recommended time for which the maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0035 for reference to the managing apparatus requesting the maintenance company to perform the maintenance in accordance with the degree of seriousness of necessary maintenance or the user by notifying the user terminal; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
the recommended time, which is determined by the controller based on the at least one of (i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system, is earlier than the recommended time corresponding to the state [see at least Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
While Tajima discloses the limitations above, it does not disclose the type of the operation state of the fuel cell system includes the start state of the fuel cell system, the stop operation state of the fuel cell, and a power generation state of the fuel cell system or the controller is further configured to determine, corresponding to the power generation state, a recommended time for which the maintenance of the fuel cell system is recommended to be executed. 
However, Edlund discloses the following:
the type of the operation state of the fuel cell system includes the start state of the fuel cell system, the stop operation state of the fuel cell, and a power generation state of the fuel cell system [see at least Paragraph 0024 for reference to the operating states of the primary power source including at least a power delivery operating state and an interrupted operating state; Paragraph 0031 for reference to the operating states of a fuel cell stack including at least a shutdown operating state and a current-producing operating state; Paragraph 0058 for reference to the communication subsystem of the auxiliary fuel cell system sending signals in the form of notification signals responsive to the detection that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the notification signals containing data relating to the operation of the auxiliary fuel cell system, or a component thereof; Paragraph 0058 for reference to the notification signals include data corresponding to such factors as self-tests of the auxiliary fuel cell system, periods of idle and/or operating states, operational data during periods in which the auxiliary fuel cell system is in a current-producing operating state; Examiner notes the ‘power delivery operating state’ as analogous to the ‘power generation operating state’]
the controller is further configured to determine, corresponding to the power generation state, a recommended time for which the maintenance of the fuel cell system is recommended to be executed, and, and [see at least Paragraph 0047 for reference to the source subsystem being in communication with a controller of the auxiliary fuel cell system and the controller directing the transition of the auxiliary fuel cell system to a current producing operating state responsive to detection by the source subsystem that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the communication subsystem of the auxiliary fuel cell system sending signals in the form of notification signals responsive to the detection that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the notification signal issued by the communication subsystem of the auxiliary fuel cell system containing diagnostic information for predicting need for services and maintenance, advance notice that consumables (e.g., fuel, absorbents, filters, etc.) need replacing, etc.]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the state message of Tajima to include the operation state of the fuel cell system and determination of recommended time based on stop operation of Edlund. Doing so would provide a reliable power source for an energy-consuming system, as stated by Edlund (Paragraph 0082).
Claim 13
While the combination of Tajima and Edlund disclose the limitations above, regarding Claim 13, Tajima discloses the following:
the controller is further configured to determine, corresponding to the state, a recommended time for which the maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0035 for reference to the managing apparatus requesting the maintenance company to perform the maintenance in accordance with the degree of seriousness of necessary maintenance or the user by notifying the user terminal; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
the recommended time corresponding to the state is earlier than or same as the recommended time corresponding to the state [see at least Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
While Tajima discloses the limitations above, it does not disclose the type of the operation state of the fuel cell system further includes an idle state of the fuel cell system or the controller is further configured to determine, corresponding to the idle state, a recommended time for which the maintenance of the fuel cell system is recommended to be executed.
However, Edlund discloses the following:
the type of the operation state of the fuel cell system further includes an idle state of the fuel cell system [see at least Paragraph 0058 for reference to the notification signals include data corresponding to such factors as self-tests of the auxiliary fuel cell system, periods of idle and/or operating states, operational data during periods in which the auxiliary fuel cell system is in a current-producing operating state; Paragraph 0059 for reference to a signal being sent to the auxiliary fuel system to transition to an operating state such as an idle operating state; Paragraph 0061 for reference to the auxiliary fuel system entering an idle operating state in which the fuel cell stack remains ready to output electric energy] 
the controller is further configured to determine, corresponding to the idle state, a recommended time for which the maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0047 for reference to the source subsystem being in communication with a controller of the auxiliary fuel cell system and the controller directing the transition of the auxiliary fuel cell system to a current producing operating state responsive to detection by the source subsystem that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the communication subsystem of the auxiliary fuel cell system sending signals in the form of notification signals responsive to the detection that the primary power source is in an interrupted operating state; Paragraph 0058 for reference to the notification signal issued by the communication subsystem of the auxiliary fuel cell system containing diagnostic information for predicting need for services and maintenance, advance notice that consumables (e.g., fuel, absorbents, filters, etc.) need replacing, etc.]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the state message of Tajima to include the operation state of the fuel cell system and determination of recommended time based on stop operation of Edlund. Doing so would provide a reliable power source for an energy-consuming system, as stated by Edlund (Paragraph 0082).

Claim 14
While the combination of Tajima and Edlund disclose the limitations above, regarding Claim 14, Tajima discloses the following:
the state message includes an information element indicating an abnormal part of the fuel cell system in which an abnormality of the fuel cell system occurs [see at least Paragraph 0047 for reference to the maintenance information including the part in trouble or in failure; Paragraph 0050 for reference to the maintenance information table including a column for parts needed to be maintained; Paragraph 0054 for reference to information transmitted to the user terminal including replacement of a part; Paragraph 0056 for reference to the part name being informed to the maintenance company when it is possible to specify the cause and the countermeasure of the trouble or the part needs to be maintained in requesting the company to perform the countermeasure of the trouble of the maintenance] 
the controller is further configured to determine, in response to detecting a temperature of a first abnormal part being higher than a temperature of a second abnormal part, corresponding to the first abnormal part, a first recommended time for which the maintenance of the fuel cell system is recommended to be executed, and corresponding to the second abnormal part, a second recommended time for which the maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0040 for reference to the communication unit transmitting the operation status of the fuel system including the temperature of the fuel cell; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information]
the first recommended time corresponding to the first abnormal part is earlier than the second recommended time corresponding to the second abnormal part [see at least Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (U.S 2002/0192516 A1) in view of Edlund (U.S 2004/0247961 A1), as applied in claim 1, in view of Igarashi (U.S 2009/0214909 A1).

Claim 3
While the combination of Tajima and Edlund disclose the limitations above, regarding Claim 3, Tajima discloses the following:
the determining the recommended time includes determining the recommended time based on the type of operation [see at least Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
While Tajima discloses the limitations above, it does not disclose receiving of the state message includes receiving the state message including an information element indicating a type of stop operation in which the fuel cell system is stopped.
Regarding Claim 3, Igarashi discloses the following: 
receiving of the state message includes receiving the state message including an information element indicating a type of stop operation in which the fuel cell system is stopped [see at least Paragraph 0030 for reference to the controller using sensor signals to control each of the actuators in the fuel cell system when it starts, generates power, and stops; Paragraph 0031 for reference to the system ability to temporarily stop the power generation of fuel cells; Figure 3 and related text regarding the system’s ability to stop the power generation of a fuel cell] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the state message information of Tajima to include the stop operation information of Igarashi. Doing so would maintain a temperature for the fuel cell that will ensure high power generation efficiency, deterioration of power generation efficiency of the fuel cell due to a drop in temperature can be prevented, the amount of water condensation that occurs due to changes in the temperature and the occurrence of water obstruction can be suppressed, as stated by Igarashi (Paragraph 0053). 

Claim 8
While the combination of Tajima and Edlund disclose the limitations above, regarding Claim 8, Tajima discloses the following:
determining the recommended time includes determining a time as the recommended time [see at least Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
While Tajima discloses the limitations above, is does not disclose determining the recommended time includes determining a time as the recommended time, wherein the time occurs after a timing at which a temperature of the fuel cell system falls below a predetermined temperature.
Regarding Claim 8, Igarashi discloses the following:
the time occurs after a timing at which a temperature of the fuel cell system falls below a predetermined temperature [see at least Paragraph 0051 for reference to the fuel cell temperature detection/determination using the fuel cell temperature sensor to determine whether the target temperature is reached; Paragraph 0052 for reference to if the fuel cell temperature is more than the target temperature then the radiator fan is operated and the cooling-water pump is operated; Figure 5B and related text regarding S76 fuel cell temperature determination/ detection step]  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the fuel cell method of Tajima to include the predetermined temperature information of the fuel cell of Igarashi. Doing so would maintain a temperature for the fuel cell that will ensure high power generation efficiency, deterioration of power generation efficiency of the fuel cell due to a drop in temperature can be prevented, the amount of water condensation that occurs due to changes in the temperature and the occurrence of water obstruction can be suppressed, as stated by Igarashi (Paragraph 0053).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (U.S 2002/0192516 A1) in view of Edlund (U.S 2004/0247961 A1), as applied in claim 1, in view of Kaku (U.S 2013/0211786 A1). 
Claim 7
While the combination of Tajima and Edlund discloses the limitations above, is does not disclose specifying the recommended time includes specifying the recommended time based on an installation environment of the fuel cell system.
Regarding Claim 7, Kaku discloses the following:  
determining the recommended time includes determining the recommended time based on an installation environment of the fuel cell system [see at least Paragraph 0016 for reference to the controller setting a first period between the maintenance time and the notification time based on the installation environment information input by the installation environment information inputting section; Paragraph 0064 for reference to the installation environment information inputting section obtaining the installation environment information; Paragraph 0065 for reference to the controller determining whether or not the maintenance time falls into the designated period based on the installation environment information; Figure 3 and related text regarding item S3 ‘Obtain Installation Environment Information’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the fuel cell method of Tajima to include the installation environment of Kaku. Doing so would allow maintenance to be performed at a more appropriate time, as stated by Kaku (Paragraph 0009).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (U.S 2002/0192516 A1) in view of Edlund (U.S 2004/0247961 A1), as applied in claim 1, in view of Naganuma (U.S 2016/0380295 A1).
Claim 10
While the combination of Tajima and Edlund discloses the limitations above, regarding Claim 10, Tajima discloses the following:
estimating a temperature of the fuel cell system [see at least Paragraph 0040 for reference to the communication unit transmitting the operation status of the fuel system including the temperature of the fuel cell, the temperature of each reactor in the reforming apparatus, the temperature of cooling water for the cell, or the temperature of hot water tank] 
the determining the recommended time includes determining the recommended time based on the estimated temperature of the fuel cell system [see at least Paragraph 0035 for reference to the managing apparatus requesting the maintenance company to perform the maintenance in accordance with the degree of seriousness of necessary maintenance or the user by notifying the user terminal; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
While Tajima discloses the limitations above, it does not disclose estimating a temperature of the fuel cell system based on a time elapsed from the at least one of (i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system.
However, Naganuma discloses the following:
estimating a temperature of the fuel cell system based on a time elapsed from the at least one of (i) the start time of the start state of the fuel cell system or (ii) the start time of the stop operation state of the fuel cell system [see at least Paragraph 0093 for reference to the end-portion temperature estimator being used to estimate the end-portion temperature or using an offset value according to a time elapsed since a start of the fuel cell system to estimate the end-portion temperature; Figure 4 and related text regarding the method for estimating end-portion temperature] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the fuel cell method of Tajima to include the temperature estimation of Nagunuma. Doing so would readily provide the output limit of the fuel cell by using the temperature of the cooling medium, while improving the startability of the fuel cell, as stated by Nagunuma (Paragraph 0021). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2005/0130001 A1
Yasumoto et al.
Fuel Cell Life Predicting Device and Fuel Cell System


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683